Judgment dismissing the complaint in an action for personal injuries at the close of the entire case before submission to the jury, unanimously reversed, on the law, and a new trial granted, with $50 costs to abide the event. Plaintiffs’ vehicle, a Police Department patrol car, was proceeding on Third Avenue near its intersection with 149th Street, Bronx County, in the center lane for northbound trafile. Said vehicle was struck on the right front side by defendant Manzo’s vehicle. Subsequently the action was settled and discontinued against Manzo. The patrol ear was propelled into the southbound roadway where it was struck by a southbound ear owned and operated by defendant Elliott. The record makes out a question of fact as to whether or not in the exercise of reasonable care defendant Elliott could have avoided contact with the patrol ear. Consequently the dismissal was error.
Concur — Botein, P. J., McNally, Stevens, Steuer and Staley, JJ.